Case: 15-10992       Document: 00513506140         Page: 1     Date Filed: 05/16/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                     No. 15-10992                                   FILED
                                   Summary Calendar                             May 16, 2016
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

CHRISTOPHER MARLIN,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 6:06-CR-30


Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Christopher Marlin, federal prisoner # 35544-177, appeals the denial of
his 18 U.S.C. § 3582(c)(2) sentence-reduction motion based on Amendment 782
to the Sentencing Guidelines (lowering § 2D1.1(c) drug-quantity table’s base
offense levels). Liberally construing his pro se brief, Yohey v. Collins, 985 F.2d
222, 225 (5th Cir. 1993), he contends the court erred by failing to: adequately
explain its decision; allow him to respond to new information provided to the


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-10992     Document: 00513506140      Page: 2   Date Filed: 05/16/2016


                                  No. 15-10992

court before his sentencing hearing (an Amendment 782 worksheet prepared
by the probation officer and provided, inter alia, to Marlin); consider his post-
sentencing conduct; and avoid unwarranted sentencing disparities, thereby
fulfilling the goals of Amendment 782.
      Section 3582(c)(2) grants a court the discretion to modify a defendant’s
sentence if he “has been sentenced to a term of imprisonment based on a
sentencing range that has subsequently been lowered by the Sentencing
Commission”. Once a reduction is authorized, the court determines whether it
is warranted based on consideration of the § 3553(a) factors and “the danger to
any person or the community that may be posed by a reduction”. U.S.S.G.
§ 1B1.10, cmt. n.1(B)(i)–(ii).   It also “may consider” the defendant’s post-
sentencing conduct. § 1B1.10, cmt. n.1(B)(iii). Therefore, the court’s decision
is reviewed for abuse of discretion; its interpretation of the guidelines, de novo;
and its findings of fact, for clear error. United States v. Evans, 587 F.3d 667,
672 (5th Cir. 2009).
      Marlin’s assertions are refuted by the record and foreclosed by precedent.
A district court is not required to explain its § 3582-motion denial. See id. at
672–73. Nonetheless, the record shows the court expressly considered Marlin’s
motion as a whole, the § 3553(a) factors, and his post-sentencing conduct.
Additionally, the record demonstrates Marlin had the opportunity to respond
to the Amendment 782 worksheet before sentencing because the court ordered
his being able to do so, and he addressed the worksheet in responding to the
Government’s motion opposing his sentence reduction. Finally, the assertion
the denial of the sentence reduction creates unwarranted sentencing
disparities is foreclosed. See United States v. Smith, 595 F.3d 1322, 1323 (5th
Cir. 2010).
      AFFIRMED.



                                         2